 

--------------------------------------------------------------------------------

 
DME Securities LLC


44 Wall Street, 20th Floor
New York, NY 10005



  David Elias    
TELEPHONE:
516-967-0205
   
212-514-5920
     
david.elias@dmesecuritiesllc.com



July 22, 2011
William Danielczyk
Innolog Holdings Corporation
4000 Legato Road
Suite 830
Fairfax, VA 22033


Dear William,


This letter (together with Exhibits A, B and C annexed hereto and made a part
hereof, all of which taken together constitute this (“Engagement Agreement”)
confirms our complete understanding with respect to the retention of DME
Securities LLC. (“DME”), a registered broker/dealer as exclusive placement agent
and financial advisor to Innolog Holdings Corporation. (“Company’) in connection
with up to $10,000,000 in debt/equity financing.


Upon the terms and subject to the conditions set forth hereinafter, the parties
hereto agree as follows:


1. 
Appointment.  The Company hereby retains DME and DME hereby agrees to  act as
the Company’s non-exclusive placement agent and financial advisor in connection
with the Placement and the financial advisory services as more specifically set
forth in paragraph 2 below, effective as of the date hereof (the “Effective
Date”).



2.
Scope and Certain Conditions of Services.  The Company hereby retains DME to
consult with and advise the Company with respect to the Placement and anything
incidental thereto, as directed by the Company.  The Company expressly
acknowledges and agrees that the obligations of DME hereunder with respect to
the Placement are on a reasonable best efforts basis only and that the execution
of this Engagement Agreement does not constitute a commitment by DME to provide
financing to the Company and does not ensure the success of securing any
financing on behalf of the Company.  DME will work with the company regarding
M&A targets, to perform the due diligence on those targets, and to advise the
company on potential up listing to either the American Stock Exchange or Nasdaq.



3. 
Fees and Compensation.  In consideration for the services rendered by DME
hereunder, the Company agrees to pay DME, and DME agrees to accept as its sole
compensation therefore, the following fees and other compensation:


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
a.
A success fee (the “Placement Success Fee”), payable upon the successful
completion of the Placement, equal to 8% (eight percent) of the gross proceeds
of the Placement (or in the case of a revolving line of credit, the commitment
amount). The Placement Success Fee is due and payable to DME immediately upon
the closing of the Placement and shall be disbursed directly to DME
simultaneously with the delivery of the proceeds of the Placement to the
Company.

 
b.
The company will pay a onetime due diligence fee of $15,000 and a monthly
retainer of $2,000 for financial consulting services.



 
c.
The Company agrees to reimburse DME for its reasonable, out-of-pocket expenses
(the “Expenses”) incurred in connection with this Engagement Agreement within 10
days of submission with detail receipts, not to exceed $1,000 without prior
approval by The Company.



 
d.
The Company will be responsible for the cost of all third party reports with
regard to The Placement.



4.
 Term of Retention.  This Engagement Agreement shall terminate at the close of
business August 1, 2012 (the “Expiration Date”, and the period from the
Effective Date through and including the Expiration Date being hereinafter
referred to as the “Term of Retention”). After the Term of Retention expires,
the Engagement Agreement will continue on a month to month basis, at no
additional cost, fee or expense to the Company, unless cancelled by the Company
upon one (1) month’s written notice.  Upon termination, the company is no longer
required to pay DME the $2,000 per month retainer.



Notwithstanding anything herein to the contrary, the obligation to pay the
Placement Success Fee and the Advisory set forth in paragraphs 3 (a) and (b) (to
the extent earned hereunder), and the Expenses as set forth in paragraph  3 (c)
shall survive any termination or expiration of this Engagement
Agreement.  Moreover, it is expressly understood and agreed by the parties
hereto that any financing, whether debt or equity, of the Company, which closes
and funds within twenty four (24) months of the termination or expiration of
this Engagement Agreement with any investors or lenders first identified and/or
contacted by DME and with which the Company had direct discussions or
negotiations while this Engagement Agreement was in effect, shall result in such
fees and compensation being due and payable by the Company to DME as required by
paragraph 3 of this Engagement Agreement, provided DME delivers to the Company a
list of such investors or lenders within thirty (30) days after the expiration
of this Engagement Agreement.


5.
Due Diligence.  The role of DME as placement agent and financial advisor to the
Company is subject to and contingent upon the satisfactory completion of a due
diligence review of, among other things, the Company’s assets, business, future
prospects and current and projected financial condition.  If at the completion
of its due diligence review DME is not reasonably satisfied with the results of
its due diligence, this Engagement Agreement may be immediately terminated by
DME upon written notice to the Company, setting forth in reasonable detail the
reasons for such dissatisfaction (it being understood and agreed that it shall
be reasonable for DME to so terminate this Engagement Agreement based on such
due diligence, provided that DME, acting in good faith and using reasonable
judgment, determines that the Company will not qualify for the Placement with
any commercial or private lender or investor).



6.
Preferential Right.  If the Company closes a Placement during the Term of
Retention, for the twenty four month period commencing on the later of (i) the
date of the closing of the Placement or (ii) the date of the closing of any
Transaction, the Company agrees to consider DME in connection with providing any
additional or replacement financing arrangements to the Company, with the role
of DME, if any, to be determined at that time.


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
7.
Public Announcements.  Prior to any press release or other public disclosure
relating to services hereunder which is legally allowed by law, the Company and
DME Securities LLC. shall confer and reach agreement upon the contents of any
such disclosure.

 
8.
No Additional Fees or Expenses to the Company.  It is understood and agreed that
(i) in no event shall the Company be required to pay any fee, cost or expense to
DME, other than the Advisory, in connection with the Placement prior to the
closing of the Placement, (ii) any such fee, cost or expense shall be
reasonable, and (iii) DME shall provide the Company with written notice prior to
the billing of any such fee, cost or expense.



9.
Miscellaneous.  As more specifically set forth on Exhibit C, this Engagement
Agreement shall be governed in accordance with the laws of the State of New York
without giving effect to conflicts of laws generally.



This Engagement Agreement constitutes the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and there
is no agreements or understandings with respect hereto which are not contained
in this Engagement Agreement.  This Engagement Agreement may be modified only in
writing signed by the party to be charged.


If the foregoing correctly sets forth out understanding with respect to the
subject matter hereto, please confirm the same by executing and returning to us
the duplicate copy of this Engagement Agreement.


DME will remain committed to entering into this agreement provided it is
executed by you on or before August 5, 2011.
 
Very truly yours,
 
 
   
 
William Danielczyk
 
DME Securities LLC
Innolog Holdings Corporation
 
David Elias
Chief Executive Officer
 
Chief Executive Officer
         
Agreed and Accepted
   
As of this July 26, 2011


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
STANDARD TERMS AND CONDITIONS


 
1.
The Company shall promptly provide DME Securities LLC. with all relevant
information about the Company and the property associated with the Placement (to
the extent available to the Company) that shall be reasonably requested or
required by DME which information shall be true, accurate and correct in all
material respects at the time furnished.



 
2.
DME shall keep all information obtained from the Company strictly confidential
except: (a) for information which is otherwise publicly available, or previously
known to DME or was obtained by DME independently of the Company and without
breach of DME’s agreement with the Company; (b) DME may disclose such
information to its affiliates, shareholders, officers, directors,
representatives, agents, employees and attorneys, and to financial institutions,
but shall ensure, to the best of its ability, that all such persons will keep
such information strictly confidential; (c) pursuant to any order of a court of
competent jurisdiction or other governmental body (DME will give written notice
to the Company of such order within forty-eight (48) hours of receipt of such
order); and (d) upon prior written consent of the Company.



 
3.
The Company recognizes that in order for DME to perform properly its obligations
in a professional manner, it is necessary that DME be reasonably informed of
and, to the extent practicable and commercially reasonable, participate in
meetings and discussions between the Company, on the one hand, and investors and
potential investors introduced relating to the matters covered by the terms of
DME’s engagement.



 
4.
The Company agrees that any report or opinion, oral or written, delivered to it
by DME is prepared solely for its confidential use and shall not be reproduced,
summarized, or referred to in any public document or given or otherwise divulged
to any other person, other than its employees and attorneys, without DME’s prior
written consent, except as may be required by applicable law or regulation,
which consent shall not be unreasonably withheld or delayed.



 
5.
No fee payable by the Company to any other financial advisor or lender shall
reduce or otherwise affect any fee payable by the Company to DME.



 
6.
The  Company and DME represent and warrant to each other that; (a) each party
hereto has full right, power and authority to enter into this Agreement and to
perform all of its obligations hereunder; (b) the Agreement has been duly
authorized and executed and constitutes a valid and binding agreement of the
Company, enforceable in accordance with its terms; and (c) the execution and
delivery of the Agreement and the consummation of the transactions contemplated
hereby does not conflict with or result in a breach of (i) the either party’s
certificate of incorporation or by-laws or (ii) any agreement to which either
party is a party by which any of their property or assets is bound.



 
7.
Nothing contained in the Agreement shall be constituted to place DME and the
Company in the relationship of partners or joint ventures.  Neither DME nor the
Company shall represent itself as the agent or legal representative of the other
for any purpose whatsoever nor shall either have the power to obligate or bind
the other in any manner whatsoever.  DME in performing its services hereunder,
shall at all times be an independent contractor.

 

 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
8.
The Agreement has been and is made solely for the benefit of DME, the Company
and each of the persons, agents, employees, officers, directors and controlling
persons referred to in Exhibit B and their respective heirs, executors, personal
representatives, successors and assigns, and nothing contained in the Agreement
shall confer any rights upon, nor shall this Agreement be construed to create
any rights in, any person who is not a party to such Agreement, other than as
set forth in this paragraph.



 
9.
The rights and obligations of either party under this Agreement may not be
assigned without the prior written consent of the other party hereto and any
other purported assignment shall be null and void without force and effect.




 
10.
All communications hereunder, except as may be otherwise specifically provided
herein, shall be in writing and shall be mailed, hand delivered, or faxed and
confirmed by letter or sent by overnight delivery service, to the party whom it
is address at the following addresses or such other address as such party may
advise the other in writing:




 
To the Company:
         
Innolog Holdings Corporation
Telephone:  703-766-1412
 
4000 Legato Road
   
Suite 830
   
Fairfax, VA 22033
         
To DME
         
DME Securities LLC
   
44 Wall Street 20th floor
Telephone: 516-967-0205
 
New York, NY 10005
Telephone: 212-514-5920


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
INDEMNIFICATION


Recognizing that transactions of the type contemplated in this engagement
sometimes result in litigation and that the role of DME Securities LLC. is
advisory, the Company agrees to indemnify and hold harmless DME and its
affiliates and their irrespective officers, directors, employees, agents and
controlling persons within the meaning of Section 15 of the Securities Act of
1933, as amended (the “Act”) or Section 20(a) of the Securities Exchange Act
(“Indemnified Parties”), from and against any and all loss, charge, claim,
damage, expense and liability whatsoever, including, but not limited to, all
reasonable attorneys’ fees and expenses (hereinafter a “Claim” or “Claims”),
related to or arising in any manner out of, based upon, or in connection with
(i) any untrue statement or alleged untrue statement of a material fact made by
the Company or any omission or alleged omission of the Company to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (ii) any transaction, proposal or any other matter
(items (i) and (ii) being hereinafter referred to as a “Matter” or “Matters”)
contemplated by the engagement of DME hereunder, and will promptly reimburse the
Indemnified Parties for all reasonable out-of-pocket expenses (including
reasonable fees and expenses of legal counsel) as incurred in connection with
the investigation of, preparation for or defense of any pending or threatened
Claim related to or arising in any manner out of any Matter contemplated by the
engagement of DME hereunder, or any action or proceeding arising there from
(collectively, “Proceedings”), whether or not such Indemnified Party is a formal
party to any such Proceedings.  Notwithstanding the foregoing, the Company shall
not be liable in respect of any Claims that a court of competent jurisdiction
has judicially determined by final judgment (and the time to appeal has expired
or the last right of appeal has been denied) resulted from the negligence or
willful misconduct of an Indemnified Party.  The Company further agrees that it
will not, without the prior written consent of DME settle compromise or consent
to the entry of any judgment in any pending or threatened proceeding in respect
of which indemnification may be sought hereunder (whether or not DME or any
Indemnified Party is an actual or potential party to such Proceeding), without
the prior written consent of DME in each instance, which consent shall not be
unreasonably withheld, conditioned or delayed.


In order to provide for just and equitable contribution in any case in which (i)
an Indemnified Party is entitled to indemnification pursuant to this Engagement
Agreement but it is judicially determined by the entry of a final judgment
decree by a court of competent jurisdiction and the time to appeal has expired
or the last right of appeal has been denied) that such indemnification may not
be enforced in such case, or (ii) contribution may be required by the Company in
circumstances for which an Indemnified party is otherwise entitled to
indemnification under the Agreement, then, and in each such case, the Company
shall contribute to the aggregate losses, Claims, damages and/or liabilities in
an amount equal to the amount for which indemnification was held
unavailable.  Notwithstanding the foregoing, DME shall not be obligated to
contribute any amount hereunder that exceeds the amount of fees previously
received by DME, or to which DME may be entitled to receive, pursuant to this
Agreement.


The Company further agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with DME’s engagement hereunder except for Claims that a
court of competent jurisdiction shall have determined by final judgment (and the
time to appeal has expired or the last right of appeal has been denied) resulted
from the negligence or willful misconduct of such Indemnified Party.  The
indemnity, reimbursement and contribution obligations of the Company set forth
herein shall be in addition to any liability which the Company may otherwise
have an shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company or an Indemnified
Party.

 
 

--------------------------------------------------------------------------------

 
  

--------------------------------------------------------------------------------

 

The indemnity, reimbursement and contribution provisions set forth herein shall
remain operative and full force and effect regardless of (i) any withdrawal,
termination or consummation of or failure to initiate or consummate any Matter
referred to herein, (ii) any investigation made by or on behalf of any party
hereto or any person controlling (within the meaning of Section 15 of the
Securities act of 1933 as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended) any party hereto, (iii) any termination or the completion
or expiration of this Engagement Agreement with DME and (iv) whether or not DME
shall, or shall not be called upon to, render any formal or informal advice in
the course of such engagement.


Unless otherwise defined, capitalized terms used herein shall have the meaning
ascribed to them in the Engagement Agreement.

 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
JURISDICTION


Each of the Company and DME hereby irrevocably; (a) submits to the jurisdiction
of any court of the State of New York or any federal court sitting in the State
of New York for the purposes of any suit, action or other proceeding arising out
of the Agreement between the Company and DME which is brought by or against
either party; (b) agrees that all claims in respect of any suit, action or
proceeding may be heard and determined in any such court; and (c) to the extent
that the Company or DME has acquired, or hereafter may acquire, any immunity
from jurisdiction of any such court or from any legal process therein, each of
them hereby waives, to the fullest extent permitted by law, such immunity.


Each of DME and the Company hereby waives, and DME and the Company agree, not to
assert in any such suit, action or proceeding, in each case, to the fullest
extent permitted by applicable law, any claim that: (a) DME or the Company, as
applicable, is not personally subject to the jurisdiction of any such court; (b)
it is immune from any legal process (whether through service or notice,
attachment prior to judgment, attachment in the aid of execution, execution or
otherwise) with respect to it or its property; (c) any such suit, action or
proceeding is brought in an inconvenient forum; (d) the venue of any such suit,
action or proceeding is improper; or (e) this Agreement may not be enforced in
or by any such court.


Nothing in these provisions shall affect any party’s right to serve process in
any manner permitted by law or limit its rights to bring a proceeding in the
competent courts of any jurisdiction or jurisdictions or to enforce any lawful
manner a judgment obtained in one jurisdiction in any other jurisdiction.

 
 

--------------------------------------------------------------------------------

 
